DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The status of the claims as filed in the reply dated 1/25/2021 are as follows: 
Claim 11 is cancelled by the applicant;
Claims 1-10 and 12-20 are pending;
Claims 3, 10, and 12-20 are withdrawn from consideration;
Claims 1, 2, and 4-9 are being examined.


Drawings
The replacement drawings were received on 1/25/2021 and are entered in.
The drawings remain objected to because: 
Figures 2, 3, and 4 still contain poor line quality (i.e. the lines are fuzzy and not of consistent weight.  The drawings appear to be a copy of a copy and not the original drawings.  See Figure 3 of cited reference Esformes [US2010/0064712A1] as an example of a figure with acceptable line quality and clarity) (See 37 CFR 1.84(l) which states: “(l) Character of lines, numbers, and letters. All drawings must be made by a process which will give them satisfactory reproduction characteristics. Every line, number, and letter must be durable, clean, black (except for color drawings), sufficiently dense and dark, and uniformly thick and well-defined. The weight of all lines and letters must be heavy enough to permit adequate reproduction. This requirement applies to all lines however fine, to shading, and to lines representing cut surfaces in sectional views. Lines and strokes of different thicknesses may be used in the same drawing where different thicknesses have a different meaning”);
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 4-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Esformes (US2010/0064712A1, as previously cited).
Re Claim 1. Esformes teaches a temperature controlled case (100) (Figures 3-4; Paragraph 37), comprising: 
a housing (120, 130, 140 form the housing) that defines a temperature controlled space (240), the housing including a duct (250) that receives circulated air (Figures 3-4; Paragraphs 37-43),
the duct having a lower wall oriented at a first angle from horizontal (Figure 3 illustrates the lower duct wall is angled down to the right relative to horizontal); and 
a heat exchanger (300) coupled to the housing and disposed within the duct at a second angle (i.e. angle “X”) from the lower wall (Figures 3-5D; Paragraphs 41, 46-47), 
the heat exchanger including a primary intake face (top surface of 300 in Figure 4) at a non-perpendicular angle (as indicated by “x” angle relative to horizontal axis 500 in Figure 4) 
an air-mover disposed downstream of the heat exchanger in the air flow direction (Figures 3, 4; Paragraphs 40, 43-44, wherein paragraph 40 specifically states “the specific location of the one or more air circulation devices 260 can vary” and “a second air circulation device (not shown) can be located in proximity to the air outlet 220”.  Air outlet 220 is downstream of the heat exchanger 300, thus the second air circulation device is downstream of the heat exchanger in the air flow direction). 

Re Claim 4. Esformes teaches the heat exchanger further includes a secondary intake face (right surface of 300 in Figure 4) adjacent the primary intake face (top surface of 300 in Figure 4), a primary outlet face (bottom face of 300 in Figure 4) positioned on an opposite side of the heat exchanger relative to the primary intake face, and a secondary outlet face (left surface of 300 in Figure 4) positioned adjacent the primary outlet face (Figures 3, 4, 5C, 5D; Paragraphs 41, 46-54). 
Re Claim 5. Esformes teaches the primary intake face and the secondary intake face are configured to receive circulated air that is cooled by the heat exchanger before being discharged via the primary and secondary outlet faces (Figures 3, 4, 5C, 5D; Paragraphs 41, 46-54; Circulated air will contact all four faces). 
Re Claim 6. Esformes teaches a first blocking mechanism (right surface of 300 is a solid structure, due to the ends of the tubes and fins, that prevents passage of air) coupled to the heat exchanger and configured to block or substantially block the secondary intake face such that air 
Re Claim 7. Esformes teaches a second blocking mechanism (right surface of 300 is a solid structure, due to the ends of the tubes and fins, that prevents passage of air) coupled to the heat exchanger and configured to block or substantially block the secondary outlet face such that air circulated through the heat exchanger is only discharged via the primary outlet face (Figures 3, 4, 5B, 5C, 5D; Paragraphs 41, 46-54). 
Re Claim 8. Esformes teaches the primary intake face is angled (as indicated by “x” in Figure 4) away from a plane perpendicular to the air flow direction in the duct immediately upstream of the heat exchanger (Figures 3, 4, 5C, 5D illustrate the heat exchanger intake face is angled; Paragraphs 41, 46-54). 
Re Claim 9. Esformes teaches the heat exchanger is a part of one of a direct expansion cooling system or a secondary coolant cooling system for the temperature controlled case (Figures 3, 4; Paragraphs 37, 41 teach a refrigeration circuit comprising an evaporator, which is part of a direct expansion cooling system). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Esformes (US2010/0064712A1, as previously cited).
Re Claim 2. Esformes teaches the temperature controlled case is a vertically oriented (as indicated by vertical axis 110) case, and wherein the duct is positioned vertically below the temperature controlled space (Figures 3, 4; Paragraphs 37-44; Product region 240 is above the evaporator 300 compartment 250 located between the lower interior base panel 190 and the 
Esformes teaches the lower wall is at a first angle from horizontal as illustrated in Figure 3, but fails to specifically teach the first angle is approximately 3 degrees.
However, the first angle affects the rate of condensate removal from the casing.  Therefore, the first angle of the lower wall is recognized as a result-effective variable.  In this case, the recognized result is that an increase in the angle increases the flow rate of condensate away from the evaporator.  Therefore, since the general conditions of the claim, i.e. that the lower wall is at a first angle, were disclosed in the prior art by Esformes, it is not inventive to discover the optimum workable value by routine experimentation, and it would have been obvious to one of ordinary skill in the art at the time of the invention to select a first angle of approximately 3 degrees in order to optimize condensate removal in a confined space.  See MPEP 2144.05 (II).

Response to Arguments
Applicant's arguments filed 1/25/2021 have been fully considered but they are not persuasive.
Applicant argues that Esformes fails to teach an air mover downstream from the heat exchanger.  Esformes discloses in paragraph 40 that “the specific location of the one or more air circulation devices 260 can vary” and “a second air circulation device (not shown) can be located in proximity to the air outlet 220”.  Air outlet 220 is downstream of the heat exchanger 300, thus the second air circulation device is downstream of the heat exchanger in the air flow direction.  Therefore, the applicants’ argument is not persuasive.
.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Sharp (US2007/0295492) teaches an inclined heat exchanger with edge blocking panels.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAVIS C RUBY whose telephone number is (571)270-5760.  The examiner can normally be reached on M-F: 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571-270-7740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TRAVIS C RUBY/Primary Examiner, Art Unit 3763